



For Immediate Release
     
Press Contacts:
 
Rick Szatkowski
David A. Kaminer
NeoMedia Technologies, Inc.
The Kaminer Group
+1 (239) 571-3104
+1 (914) 584-1934
rszatkowski@neom.com
dkaminer@kamgrp.com



Prentice Hall to Use NeoMedia’s qode to Link to Sales Force via Cell Phones;
NeoMedia Completes $2.5 Million Funding Agreement with Cornell Capital


FORT MYERS, Fla., Jan.8, 2007 - NeoMedia Technologies, Inc. (OTC BB NEOM),
announced today that its patented qode® technology, which links users via cell
phones to the Mobile Internet, will be used by Prentice Hall, a worldwide leader
in text book publishing, to help communicate with its sales force. Prentice Hall
is currently introducing qode to its sales force at a national sales meeting in
Phoenix.


Eric Frank, director of marketing, Business Publishing for Pearson Prentice Hall
said qode will be an “integral component” of the seven-day meeting at the J.W.
Marriott. Prentice Hall, he said, will use qode as an “ice-breaker” from the
beginning of the meeting, and will have its sales staff enter daily contests
through active personal interaction, all powered-by qode. When the national
sales meeting is over, he said, the Prentice Hall sales staff will take qode
with them, on their cell phones, as they work. Initially, they will use qode to
receive sales tips and “talking points” on some 40 titles.


“Our team is very excited about using qode in our internal and external
marketing efforts,” Mr. Frank said, noting that sales staff “will also be
enabled to demonstrate the interactive features of the “Marketing: Real People,
Real Choices 5/e,” text book


The fifth edition of the popular marketing text, ”Marketing: Real People, Real
Choices 5/e” will be in distribution in January. The text, used annually by
thousands of college students and hundreds of professors and instructors
worldwide, includes a detailed description of NeoMedia’s launch of qode,
including interviews with top executives. Prentice Hall also made a video about
the qode launch, which was filmed at NeoMedia’s Fort Myers headquarters. Dr.
Michael R. Solomon, visiting professor of Marketing, St. Joseph's University,
Greg W. Marshall, professor of Marketing and Strategy in the Crummer Graduate
School of Business, Rollins College, and Elnora W. Stuart, professor of
Marketing and BP Egypt Oil professor of Management Studies at The American
University in Cairo, wrote the fifth edition of the text. Through a special
arrangement with Prentice Hall, the textbook will be made available for purchase
through links on both the NeoMedia Technologies (www.neom.com) and qode
(www.qode.com) Web sites.


NeoMedia said the contract with Prentice hall is revenue-generating.


NeoMedia - Cornell Capital in Funding Agreement
 
NeoMedia also said that on December 29, 2006, it entered into a Securities
Purchase Agreement with Cornell Capital Partners, LP, selling $2,500,000 of
secured convertible debentures to Cornell which can be converted into shares of
NeoMedia common stock. In connection with the transaction, NeoMedia also issued
42 million warrants to Cornell with an exercise price of $0.06 per share, and
repriced 210 million warrants held by Cornell to $0.04 per share. For a period
of six months, NeoMedia has the right to redeem the repriced warrants on a
cashless basis at a price of $0.12 per share.
 
 
 

--------------------------------------------------------------------------------

 
 
Charles W. Fritz, NeoMedia’s chairman and interim CEO, said that he and the
company’s Board “are pleased that Cornell has stepped up to help us meet current
and near-term obligations. Mr. Fritz said that a significant portion of the
funds is expected to be used to repay some of NeoMedia’s obligations to silent
partners assumed by the company in its acquisition of 12Snap AG in February
2006. 
 
About NeoMedia Technologies, Inc.
NeoMedia Technologies, Inc. (www.neom.com), is a diversified global company
offering leading edge, technologically advanced products and solutions for
companies and consumers, built upon its solid family of patented products and
processes, and management experience and expertise. Its NeoMedia Mobile group of
companies offers end-to-end mobile enterprise and mobile marketing solutions
through its flagship qode direct-to-mobile-web technology and ground-breaking
products and services from four of the leading mobile marketing providers in the
U.S. and Europe. By linking consumers and companies to the interactive
electronic world, NeoMedia delivers one-to-one, permission-based, personalized
and profiled dialogue -- anytime and anywhere.


NeoMedia’s patented qode (www.qode.com) suite is an easy-to-use set of
applications, including qode®reader and qode®window, which provide One Click to
Content™ connectivity for products, print, packaging and other physical objects
to link directly to specific desired content on the Mobile Internet. qode®reader
works with camera phones, letting users “click” on two-dimensional “smart codes”
to access the Mobile Web site to which the code is linked, while qode®window
lets users reach the same destination by entering a key word, slogan, or product
barcode number.


This press release contains forward-looking statements within the meaning of
section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934. With the exception of historical information contained
herein, the matters discussed in this press release involve risk and
uncertainties. Actual results could differ materially from those expressed in
any forward-looking statement.


qode is a registered trademark, and qode®reader, qode®window and One Click to
Content are trademarks of NeoMedia Technologies, Inc. Other trademarks are
properties of their respective owners. 
 
 
 
 

--------------------------------------------------------------------------------

 